DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/18/2020 have been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 8, 10-13 and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cichocki et al. (US 2008/0147117) in view of Roby (US 2006/0190040) and Nawrocki et al. (US 2004/0071988).
Cichocki discloses a suture needle comprising the following claim limitations:
(claim 8) A surgical needle, comprising an elongate body ([0014]; [0016]; needle expressly formed having a body portion) having a tissue-penetrating tip at a distal end thereof ([0016]; needle point expressly provided at one end of the needle) and a suture attachment portion at a proximal end thereof ([0016]; suture expressly attached to needle at opposing end), the elongate body having a refractory alloy surface (see Abstract; claim 1; [0001]; [0013]; suture needle expressly formed of a refractory alloy such as tungsten alloy);
(claim 10) wherein the refractory alloy is a tungsten-rhenium alloy ([0013]; [0024]-[0025]; tungsten-rhenium alloy expressly disclosed);
(claim 12) A surgical needle, comprising an elongate body ([0014]; [0016]; needle expressly formed having a body portion) having a tissue-penetrating tip at a distal end thereof ([0016]; needle point expressly provided at one end of the needle) and a suture attachment portion at a proximal end thereof ([0016]; suture expressly attached to needle at opposing end);
(claim 15) wherein the elongate body has a refractory alloy surface (see Abstract; claim 1; [0001]; [0013]; suture needle expressly formed of a refractory alloy such as tungsten alloy); and
(claim 16) wherein the refractory alloy is a tungsten-rhenium alloy ([0013]; [0024]-[0025]; tungsten-rhenium alloy expressly disclosed).
Cichocki, as applied above, fails to expressly disclose the needle having a base coating at least partially disposed on a surface of the elongate body and an outer-most coating comprising a hydroxyl-terminated polydimethylsiloxane wherein the tissue penetrating force of the needle does not vary more than ± 10 % from an initial penetration force for up to at least 20 passes.  
However, Roby teaches coated needle having a base coating at least partially disposed on a surface of the elongate body ([0008]; base coat taught for beneficially filling in and/or leveling out and reducing surface roughness of the needle) and an outer-most layer comprising polydimethylsiloxane ([0018]-[0019]; [0030]; [0033]; outer-most coating comprising polydimethylsiloxane expressly taught) wherein the tissue penetrating force of the needle does not vary more than ± 10 % from an initial penetration force for up to at least 20 passes ([0015]; tissue penetration force expressly taught as less than 10% after 20 passes) in order to beneficially level out and reduce surface roughness of the needle ([0008]) while further significantly reducing the tissue penetration force compared to a standard needle and thereby the reducing the associated amount of pain upon each pass of the needle ([0009]-[0010]; [0015]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Cichocki to incorporate an outer-most layer comprising polydimethylsiloxane wherein the tissue penetrating force of the needle does not vary more than ± 10 % from an initial penetration force for up to at least 20 passes in order to beneficially level out and reduce surface roughness of the needle while further significantly reducing the tissue penetration force compared to a standard needle and thereby the reducing the associated amount of pain upon each pass of the needle, as taught by Roby.  Cichocki in view of Roby fails to expressly disclose and/or teach the polydimethylsiloxane being hydroxyl-terminated.  
Nawrocki teaches a similar coated surgical needle (see Abstract) specifically having an outer-most coating comprising a hydroxyl-terminated polydimethylsiloxane ([0014]).  Accordingly, Nawrocki expressly teaches that it is known that a hydroxyl-terminated polydimethylsiloxane and a polydimethylsiloxane are elements that are functional equivalents for providing an enhanced lubricity to the surface of a surgical needle (see Abstract; [0002]-[0003]; [0011]-[0012]; [0014]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the hydroxyl-terminated polydimethylsiloxane taught by Nawrocki for the polydimethylsiloxane of Cichocki in view of Roby because both elements were known equivalents for providing an enhanced lubricity to the surface of a surgical needle within the surgical needle art.  The substitution would have resulted in the predictable results of providing an enhanced lubricity to the surface of the Cichocki in view of Roby surgical needle.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-10 of U.S. Patent No. 9,332,982 in view of Nawrocki et al. (US 2004/0071988).  Although the claims at issue are not identical, they are not patentably distinct from each other because each respective claim sets requires a device comprising an elongate body with a tissue-penetrating tip and suture attachment and an outer/top coat comprising polydimethylsiloxane.  As set forth above and repeated herein, Nawrocki expressly teaches that a hydroxyl-terminated polydimethylsiloxane is the preferred substitutable form of a lubricious polydimethylsiloxane outer-most coating ([0014]).  Additionally it is noted that a claim to a species will anticipate a claim to a genus.  See MPEP 2131.02(I).  Thus, the narrower species claims of U.S. Patent No. 9,332,982 (further requiring at least a primer coat and a base coat to the independent claims) anticipate the broader genus claims of the present invention (i.e. broadening of the claim scope by removal of the primer coat and base coat from at least the independent claims).
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,004,494 in view of Nawrocki et al. (US 2004/0071988).  Although the claims at issue are not identical, they are not patentably distinct from each other because each respective claim sets requires a device comprising an elongate body with a tissue-penetrating tip and suture attachment and an outer/top coat comprising polydimethylsiloxane.  As set forth above and repeated herein, Nawrocki expressly teaches that a hydroxyl-terminated polydimethylsiloxane is the preferred substitutable form of a lubricious polydimethylsiloxane outer-most coating ([0014]).  Additionally it is noted that a claim to a species will anticipate a claim to a genus.  See MPEP 2131.02(I).  Thus, the narrower species claims of U.S. Patent No. 10,004,494 (further requiring at least a primer coat and a base coat in the independent claims) anticipate the broader genus claims of the present invention (i.e. broadening of the claim scope by removal of the primer coat and base coat from at least the independent claims).
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-18 of U.S. Patent No. 10,939,907 in view of Nawrocki et al. (US 2004/0071988).  Although the claims at issue are not identical, they are not patentably distinct from each other because each respective claim sets requires a device comprising an elongate body with a tissue-penetrating tip and suture attachment and an outer/top coat comprising polydimethylsiloxane.  As set forth above and repeated herein, Nawrocki expressly teaches that a hydroxyl-terminated polydimethylsiloxane is the preferred substitutable form of a lubricious polydimethylsiloxane outer-most coating ([0014]).  Additionally it is noted that a claim to a species will anticipate a claim to a genus.  See MPEP 2131.02(I).  Thus, the narrower species claims of U.S. Patent No. 10,919,907 (further requiring at least a primer coat and a base coat in the independent claims) anticipate the broader genus claims of the present invention (i.e. broadening of the claim scope by removal of the primer coat and base coat from at least the independent claims).

Allowable Subject Matter
Claims 1-7, 9 and 14 are recognized to contain allowable subject matter.  However, it is noted that these claims remain subject to double patenting rejections set forth above which must be resolved before any of these claims are into proper condition for allowance. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see Neuroth (US 3,560,244).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771